DECISION
The application of the above-named defendant for a review of the sentence of 5 years, imposed on September 5, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is that this prisoner has two felony convictions and two state prison incarcerations, and in addition, other difficulties with the law. Under all the circumstances, it is felt that the sentence was modest and that he should be considered for parole at the usual time, which is in the month of August, 1968.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.